DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 (independent claims) and 2-7 (dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, for example, currently recites, inter alia, “a controller configured to switch between a first display format and a second display format based on an instruction from an outside,”  However, based on an instruction from an outside does not identify what “an outside” refers to, or corresponds?  Is the claim meant to describe an input from an outside source?
Independent claim 8 is rejected on the same basis as claim 1.
Since dependent claims 2-7 depend directly from claim 1, dependent claims 2-7 are similarly rejected as claim 1.   The dependent claims are not just rejected because 
Appropriate correction and or amendment is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0235872 A1 to Newkirk et al. (hereinafter Newkirk).
With regards to claim 1, Newkirk discloses:
1. 	A terminal device (see, Fig. 2, and detailed description, including, User module 58 may be coupled to controller by links 56 and 140 or link 140 may be directly coupled to controller 54, para. 0075, that cooperates with an user module 58, that supports an input/output device 162, 164, Input device 162 includes a touch sensor in the form of touchscreen controls. Output device 164 includes a liquid-crystal or similar display. In the illustrated embodiment, output device 164 includes a high pixel density (e.g. more than 640.times.480 pixel resolution) and high contrast screen and backlighting to improve visibility from various angles, and the touchscreen 162 is layered above the LCD display, para. 0087) controlling a body support apparatus configured (see, detailed control the bed system 50 substantially in real time, para. 0086) to perform a first operation and a second operation (see, Fig. 14, for example, and detailed description, including, illustrates a user interface for selecting a therapy function, (A) rotation, and (B) percussion/vibration, para. 0141-0142) the terminal device comprising: 			
  	a displayer configured to display an operator controlling an operation of the body support apparatus (see, Fig. 14, [and as defined in the invention’s specification, operation buttons are examples of “operators”, page 5, line 28] therefore, the various operation “buttons” illustrated in Fig. 14, include (A) rotation, and (B) percussion/vibration, para. 01401-0142); and 
  	a controller configured to switch between a first display format and a second display format based on an instruction from an outside, the first display format displaying a first operator and a second operator in the displayer (see, as above, Fig. 14, simultaneously showing (A) rotation, and (B) percussion/vibration, para. 01401-0142) the first operator controlling the first operation (see, detailed description, and Fig. 14, including, control region 564 includes textual and graphical elements to communicate to the user that the region is associated with rotation therapy, para. 0142), the second operator controlling the second operation (see detailed description, and Fig. 14, including, control region 566 includes the function description "percussion and vibration" label on the user control 570 and graphical elements, para. 0143), the second display format displaying one of the first operator or the second operator in the displayer (see, Fig. 16, and detailed description, including, illustration of the rotation therapy 
With regards to claim 2, Newkirk discloses:2. 	The terminal device according to claim 1, wherein the controller accepts a selection of the body support apparatus, 
 	displays, in the displayer, an operator corresponding to the selected body support apparatus (see, Fig. 16, for example and detailed description, including, the configurable rotation settings are set off from the rest of the display screen 640 by highlighting, shading or coloration of control region 644 relative to the rest of the display screen 640. Control region 644 includes a plurality of touchscreen controls 650, 652, 654, 656, 658, 662. These controls are designed as "one touch" controls as described above, such that after a control is selected for configuring, only one touch is required by the caregiver to select the appropriate value for the control, para. 0145), and 
 	based on an operation of the operator, accepts an input of a control command for the body support apparatus and transmits the control command to the selected body support apparatus according to the operation of the operator (see, Fig. 17, for example, and detailed description, including, Once a button 690 is selected, the pop-up disappears and the selected button value is displayed at button 684 (i.e., if the user selects "80%", the value "80%" would replace the "100%" previously displayed at button 684). These and other similarly configured buttons on the user module effectively act as both an input device and output device, because the new value selected by the user is subsequently displayed on the selection button itself, para. 0146). 

 	acquires identification information associated with the body support apparatus (see, detailed description, including, The NaviCare.TM. system and other similar systems connect and monitor powered beds, patient supports and surfaces by sending bed and surface data to network applications for caregivers to view and receive alerts at a nurse's station, para. 0126), 	
 	accepts a selection of the identification information (see, detailed description, including, The work flow alerts feature 420 of the patient support enables a caregiver or other user to pause or at least temporarily suspend the work flow alerts directly at the bedside of the patient, para. 0146), 
 	based on the identification information, displays the operator in the displayer (see, detailed description, including, if the user activates the work flow alerts by pressing alerts button 432, para. 0146), and 	
 	transmits the control command to the body support apparatus associated with the selected identification information (see, detailed description, including, It may be desirable to a caregiver to be able to temporarily suspend the sending of these types of messages to a nurse's station, for example while a patient is receiving a treatment, diagnostic test, is exiting the bed for therapy or other reasons, or the like, para. 0146). 
With regards to claim 4, Newkirk discloses:4. 	The terminal device according to claim 1, wherein the controller generates setting information indicating a display mode of the operator, and displays, in the displayer, the 
With regards to claim 5, Newkirk discloses:5. 	The terminal device according to claim 1, wherein the controller generates setting information indicating an enablement of the display of the operator, and displays, in the displayer, the operator authorized in the setting information to be displayed (see, Fig. 19, and detailed description, including, When the rotation parameters are set, rotation therapy is started as indicated at block 604. The user display is updated as shown in Fig. 19 once the rotation therapy is in progress. Rotation status display screen 700 displays the current rotation settings in region 702, para. 155). 
With regards to claim 6, Newkirk discloses:6. 	The terminal device according to claim 1, wherein the controller
  	accepts an input of a display mode modification instruction of modifying a display mode of the operator (see, Fig. 22, and detailed description, including, Activating control 768 enables the user to select from a plurality of discrete preset choices, such as "low" at 4 bps (beats per second) and duration of 10 minutes; "medium" at 5 bps and 10 minutes duration; "high" at 5 bps and 15 minutes duration. To use the customized settings, "custom" is selected at control 768, in which case touchscreen controls 770, 776, 772, 778, 774, 780 become enabled, para. 0163), and 

With regards to claim 7, Newkirk discloses:7.  	The terminal device according to claim 1, wherein the controller 
 	accepts an input of one control command for the body support apparatus based on a plurality of operations of the operator (see, as above, claim 6, and to use the customized settings, "custom" is selected at control 768, in which case touchscreen controls 770, 776, 772, 778, 774, 780 become enabled. If "preset" configuration is selected, the "custom" controls are disabled or grayed out, para. 0163) and 
 	transmits the one control command according to the plurality of operations of the operator (see, as above, including, "custom" is selected at control 768, in which case touchscreen controls 770, 776, 772, 778, 774, 780 become enabled, para. 0163). 
With regard to claim 8, claim 8 (a program causing a computer to execute claim) recites substantially similar limitations to claim 1 (a device claim) and is therefore rejected using the same art and rationale set forth above.

A sampling of the prior art made or record and not relied upon and considered pertinent to Applicants’ disclosure includes the following:
	US 20160120718 A1 to Shimada; Tatsuya et al. discusses - a bed apparatus that permits the bed to be tilted only when the knee bottom in the bed apparatus is raised so as to be able to positively prevent the user from slipping to the foot side when the bed is tilted.
	US 20100125953 A1 to Nagaoka; Hiroshi et al. discusses - A coordinative control method for adjusting the back and knee bottom sections of an adjustable bed or the like, and a computer program for implementing the method, are provided.
	US 20170172827 A1 to Schaaf; Darren G. et al. discusses - Patient support systems facilitate care of patients in a health care setting. Patient support systems comprise patient support apparatuses such as, for example, hospital beds, stretchers, cots, tables, and wheelchairs. Conventional patient support apparatuses comprise a base and a patient support surface upon which the patient is supported.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-10-2021